Case 2:18-cv-16972-SDW-SCM Document 14 Filed 04/24/19 Page 1 of 1 PagelD: 52

‘UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

Index No. 18-cv-16972
Yong Nam Lim

Plaintiff,
Vv.

Beauty Town International, Inc. and Don Park

Defendants.

 

 

STIPULATION OF DISMISSAL WITH PREJUDICE

Plaintiff Yong Nam Lim and Defendants Beauty Town International, Inc. and Don Park
through their counsel, pursuant to Fed. R. Civ. P, 41(a)(1)(A)(ii), jointly stipulate to the dismissal
of all claims in the above-captioned matter with prejudice, with each party to bear its own

attorneys’ fees, costs and expenses.

Dated: April #3, 2019 . Respectful
ie Ze
By: 4 b By:

ly submi
Otte of t ee for Plaintiff ~~ foe of te Attorfieys for Defendants
M

 

 

 

 

 

YONG Li Beauty Town International, Inc. and
Don Park

Ryan J, Kim

RYAN KIM L Aw, P.C, Louis M. DiLuzio, Esq.

163-10 Northern Blvd.

Ste 205

Flushing, NY 11358

 

 

 

 
